On a former day of this term the judgment in this case was affirmed, without reference to the statement of facts. Motion for rehearing is filed, and the request is made to consider the statement of facts in connection with said motion. The affidavits of appellant's counsel in support of the motion form a part of said motion. The affidavits are filed to show why the statement of facts was not filed during term time, there being no order for ten days asked for or entered upon the minutes. The judgment is shown by the transcript to have been entered on July 23, 1897. It further shows that court adjourned on the 16th of August following. The statement of facts was filed September 23d, just two months after the rendition of the judgmemt, and more than one month subsequent to the adjournment of the court. One of appellant's counsel, by way of excuse for want of diligence, states that six or seven days after the judgment was rendered he requested the assistant county attorney to read over a statement of facts prepared by himself. Said officer requested time, being pressed with other matters, and this was granted. Appellant made requests every few days to said officer until the end of the term to read and agree or disagree to said statement of facts. On the day court adjourned he says he applied to the said assistant county attorney two or three times, and asked him to agree or disagree, so that he could have the statement of facts approved. Said officer again requested time to look over the statement of facts, stating, as he had previously stated, that he desired to look over the statement of facts before the judge approved them; and defendant, contends that he should not be permitted to suffer on account of this delay; and it is further stated that the said statement of facts was agreed to be filed back as in term time. When the assistant county attorney demanded an extension of time by counsel, if granted, the order for ten days should have been entered. A statement of facts will not be permitted to be filed after the adjournment of court as of term time, If the court adjourns without a statement of facts being prepared and filed, there must be a special order entered upon the minutes granting authority to file said statement of facts subsequent to the adjournment of court. We know of no authority authorizing the filing of a statement of facts after adjournment of court, except when the order for ten days has been granted; and there is no authority for filing a statement of facts back as of term time, with or without such order. The judge has no such authority; neither has the State's counsel, nor the clerk. The law does not permit it. There was no diligence exercised in this case to obtain said statement of facts, for by the showing of appellant's counsel it is rendered absolutely certain *Page 381 
that from the 23d of July until the adjournment of court he granted an extension of time to State's counsel in which to review the statement of facts, when he himself was very desirous to have said statement of facts filed; and, if the assistant county attorney was derelict in his duty, it was by the express agreement of defendant's counsel. The motion for rehearing is overruled.
Motion overruled.
HURT, Presiding Judge, absent.